DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election without traverse of Group I (claims 1-10) in the reply filed on 11/11/2022 is acknowledged.
3.	Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.
4.	The applicants elected Group I without traverse as indicated above.  However, the applicants also requested at pages 4 and 5 of their Remarks filed 11/11/2022 for reconsideration and withdrawal or modification of the restriction requirement because Groups I-III claims are interrelated that a search of one group of claims will reveal art to the other.  Nevertheless, the inventions (i.e., Groups I-III) are distinct from each for the reasons set forth in the previous Office action mailed 11/08/2022.  Moreover, the inventions require a different field of search, for example, Group I is classified in C09D 5/34 and C09D 7/43, whereas the other Groups II and III are classified in other areas, including E04G 23/0203 and C04B 2111/72.  Thus, the restriction requirement is still deemed proper and is therefore made final. 

Claim Objections
5.	Claims 8 and 9 are objected to because of the following informalities:  
	As to Claim 8: The applicants are advised to replace the claimed phrase “wherein the filler” with the new phrase “wherein the synthetic inorganic filler”. 
	As to Claim 9: The applicants are advised to replace the claimed phrase “further comprising titanium dioxide present in an amount of between about 5% by weight and about 20% by weight” with the new phrase “wherein the repair compound further comprises titanium dioxide, wherein the titanium is present in an amount of between about 5% by weight and about 20% by weight”. 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting I
6.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10-21, 23-25, 27, 32, 34-38, 40-41, and 43 of U.S. Patent No. 10,273,185 (hereinafter referred to as “the patent”).
	The claims of the patent and the present application are directed to repair compounds comprising a latex resin or resin binder, a thickener, a hydrophobic fibrillated fibers and hydrophilic fibers, wherein the hydrophobic fibrillated fibers include polyethylene fibers, and the hydrophilic fibers include rayon fibers or both, and a filler material.  The claims of the patent and the present application also recite that the latex resin or resin binder is 100% acrylate, each of the hydrophobic fibrillated fibers and hydrophilic fibers are present in an amount of less than about 1 percent by weight of the total compound, the hydrophobic fibrillated fiber nominal length is at least 10 times less than the hydrophilic fiber nominal length, and the filler material comprises a synthetic inorganic filler including substantially spherical particles such as glass bubbles.  The claims of the patent and the present application further recite that the synthetic inorganic filler comprises a bimodal particle size mixture of larger synthetic inorganic filler particles and smaller synthetic inorganic particles, the mixture having a particle size ratio of larger size synthetic inorganic filler particles to smaller size synthetic inorganic particles of at least about 5:1.  Moreover, the claims of the patent and the present application recite that the repair compound further comprises titanium dioxide present in an amount of between 5-20% by weight and exhibits pseudoplastic behavior with a density of not greater than 4.0 lbs/gal. 
	However, independent claim 1 of the patent does not specifically mention that the thickener is a hydrophilic alkali swellable emulsion and present in an amount of no greater than about 1% by weight of the total compound, as required by the claims of the present application.  Claim 1 also does not specifically mention that the hydrophobic fibrillated fibers have a nominal length and the hydrophilic fibers have a nominal length and the hydrophobic fibrillated fiber nominal length is less than the hydrophilic fiber nominal length, as required by the claims of the present application. 
	Nevertheless, dependent claims 8, 10 and 12 of the patent do recite the use of hydrophilic alkali swellable emulsion thickener in an amount of less than about 1 percent by weight or less, and hydrophobic fibrillated fibers having a nominal length and the hydrophilic fibers having a nominal length, wherein the hydrophobic fibrillated fiber nominal length is less than the hydrophilic fiber nominal length, for the purposes of preparing a repair compound.  Thus, it would have been obvious to one of ordinary skill in the art to employ hydrophilic alkali swellable emulsion thickener in an amount of less than about 1 percent by weight or less, and hydrophobic fibrillated fibers having a nominal length and the hydrophilic fibers having a nominal length, wherein the hydrophobic fibrillated fiber nominal length is less than the hydrophilic fiber nominal length as recited in the dependent claims of the patent, with a reasonable expectation of successfully preparing the repair compound.               
Double Patenting II
7.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-15 and 18 of U.S. Patent No. 10,894,742 (hereinafter referred to as “the patent”). 
	The claims of the patent and the present application are directed to repair compounds comprising a latex resin or resin binder, a thickener, a hydrophobic fibrillated fibers and hydrophilic fibers, and a filler material.  The claims of the patent and the present application also recite that the hydrophobic fibrillated fibers have a nominal length and the hydrophilic fibers have a nominal length, wherein the hydrophobic fibrillated fiber nominal length is less than the hydrophilic fiber nominal length.  The claims of the patent and the present application further recite that the latex resin or resin binder is 100% acrylate, each of the hydrophobic fibrillated fibers and hydrophilic fibers are present in an amount of less than about 1 percent by weight of the total compound, the hydrophobic fibrillated fiber nominal length is at least 10 times less than the hydrophilic fiber nominal length, and the filler material comprises a synthetic inorganic filler including substantially spherical particles such as glass bubbles.  Moreover, the claims of the patent and the present application recite that the synthetic inorganic filler comprises a bimodal particle size mixture of larger synthetic inorganic filler particles and smaller synthetic inorganic particles, the mixture having a particle size ratio of larger size synthetic inorganic filler particles to smaller size synthetic inorganic particles of at least about 5:1.  Additionally, the claims of the patent and the present application recite that the repair compound further comprises titanium dioxide present in an amount of between 5-20% by weight and exhibits pseudoplastic behavior with a density of not greater than 4.0 lbs/gal. 
	However, independent claim 1 of the patent does not specifically mention that the thickener is a hydrophilic alkali swellable emulsion and present in an amount of no greater than about 1% by weight of the total compound, as required by the claims of the present application.  Claim 1 also does not specify the hydrophobic fibrillated fibers include polyethylene fibers and the hydrophilic fibers include rayon fibers, as required by the claims of the present application. 
	Nevertheless, dependent claims 4 and 7 of the patent do recite the use of hydrophilic alkali swellable emulsion thickener in an amount of less than about 1 percent by weight or less, and the hydrophobic fibrillated fibers including polyethylene fibers and the hydrophilic fibers including rayon fibers, for the purposes of preparing a repair compound.  Thus, it would have been obvious to one of ordinary skill in the art to employ hydrophilic alkali swellable emulsion thickener in an amount of less than about 1 percent by weight or less, and hydrophobic fibrillated fibers including polyethylene fibers and the hydrophilic fibers including rayon fibers as recited in the dependent claims of the patent, with a reasonable expectation of successfully preparing the repair compound.               
Double Patenting III
8.	Claims 1-3, 5, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, 11-12, and 17-18 of U.S. Patent No. 11,267,758 (hereinafter referred to as “the patent”).
The claims of the patent and the present application are directed to wall (repair) compounds comprising a latex resin or resin binder, a thickener including a hydrophilic alkali swellable emulsion present in an amount of 1% by weight or less, based on the total weight of the compound, a hydrophobic fibrillated fibers and hydrophilic fibers, and a filler material.  The claims of the patent and the present application also recite that the hydrophobic fibrillated fibers have a nominal length and the hydrophilic fibers have a length, wherein the hydrophobic fibrillated fiber length is less than the hydrophilic fiber length.  The claims of the patent and the present application further recite that the latex resin or resin binder is 100% acrylate and the filler material comprises a synthetic inorganic filler including substantially spherical particles such as glass bubbles.  Moreover, the claims of the patent and the present application recite that the repair compound further comprises titanium dioxide present in an amount of between 5-20% by weight.  Additionally, the claim of the patent recites that fibers are present in a total amount of no greater than 3% by weight which overlaps with the presently claimed fibers total amount of less than 1% by weight of the total compound.   
However, independent claim 1 of the patent does not specify that the hydrophobic fibrillated fibers include polyethylene fibers and the hydrophilic fibers include rayon fibers, as required by the claims of the present application. 
Nevertheless, dependent claims 8 and 18 of the patent do recite the use of hydrophobic fibrillated fibers including polyethylene fibers and the hydrophilic fibers including rayon fibers, for the purposes of preparing a wall (repair) compound.  Thus, it would have been obvious to one of ordinary skill in the art to employ hydrophobic fibrillated fibers including polyethylene fibers and the hydrophilic fibers including rayon fibers as recited in the dependent claims of the patent, with a reasonable expectation of successfully preparing the repair (wall) compound.               
Double Patenting IV
9.	Claims 1-3, 5, and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, 11, and 13-14 of copending U.S. Application No. 17/671,672 (hereinafter referred to as “US Appl. ‘672”; corresponding to US PG PUB 2022/0169568). 
	The claims of US Appl. ‘672 and the present application are directed to wall (repair) compounds comprising a latex resin or resin binder, a thickener including a hydrophilic alkali swellable emulsion present in an amount of 1% by weight or less, based on the total weight of the compound, a hydrophobic fibrillated fibers and hydrophilic fibers, and a filler material.  The claims of the US Appl. ‘672 and the present application also recite that the hydrophobic fibrillated fibers have a nominal length and the hydrophilic fibers have a length, wherein the hydrophobic fibrillated fiber length is less than the hydrophilic fiber length.  The claims of the US Appl. ‘672 and the present application further recite that the latex resin or resin binder is 100% acrylate and the filler material comprises a synthetic inorganic filler including substantially spherical particles such as glass bubbles.  Moreover, the claims of the US Appl. ‘672 and the present application recite that the repair compound further comprises titanium dioxide present in an amount of between 5-20% by weight.  Additionally, the claim of the US Appl. ‘672 recites that fibers are present in a total amount of no greater than 3% by weight which overlaps with the presently claimed fibers total amount of less than 1% by weight of the total compound.   
However, independent claim 1 of the US Appl. ‘672 does not specify that the hydrophobic fibrillated fibers include polyethylene fibers and the hydrophilic fibers include rayon fibers, as required by the claims of the present application. 
Nevertheless, dependent claims 8 and 14 of the US Appl. ‘672 do recite the use of hydrophobic fibrillated fibers including polyethylene fibers and the hydrophilic fibers including rayon fibers, for the purposes of preparing a wall (repair) compound.  Thus, it would have been obvious to one of ordinary skill in the art to employ hydrophobic fibrillated fibers including polyethylene fibers and the hydrophilic fibers including rayon fibers as recited in the dependent claims of the US Appl. ‘672, with a reasonable expectation of successfully preparing the repair (wall) compound.               
This is a provisional nonstatutory double patenting rejection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gozum et al. (US 2013/0296462)1 in view of Nanko et al. (US 2005/0112981)2 and Houck et al. (US 2006/0159908)3. 
	The claims are directed to a repair compound comprising a latex resin or resin binder, a thickener, wherein the thickener is a hydrophilic alkali swellable emulsion and present in an amount of no greater than about 1% by weight of the total compound, a hydrophobic fibrillated fibers and hydrophilic fibers, wherein the hydrophobic fibrillated fibers include polyethylene fibers, and the hydrophilic fibers include rayon fibers or both, and a filler material.  The claims of the present application also require that the hydrophobic fibrillated fibers have a nominal4 length and the hydrophilic fibers have a nominal length, and the hydrophobic fibrillated fiber nominal length is less than the hydrophilic fiber nominal length.
	According to page 5, lines 22-28, of the present specification, the claimed hydrophobic fibrillated polyethylene fiber has a nominal dimension on the order of 0.55-0.80 mm in length and the hydrophilic rayon fibers have nominal dimensions on the order of 4.5 denier by 0.5 inch. 
	Moreover, the phrase, “substantially spherical particles” recited in claim 7 is defined at page 7, lines 4-16 of the present specification.  
	As to Claims 1-2 and 4-9: Gozum et al., like applicants’ repair compounds, are suitable for repairing walls or holes (Compare Paragraph [0001] of Gozum et al. with page 1, lines 5-10, of the present specification)  Gozum et al.’s wall repair compound comprises at least one or more polymeric binder latex emulsions (corresponding to the claimed latex resin or resin binder), one or more inorganic fillers (corresponding to the claimed filler material), and a polymeric thickener that is less than amount 0.1 percent by weight based on the total weight of the wall repair compound (see, for example, abstract).  Gozum et al. also disclose that the inorganic fillers may be selected from synthetic inorganic filler that are comprised of substantially spherical particles, e.g., glass bubbles, and the polymeric binder latex emulsions may be 100% acrylate (Paragraphs [0003], [0020], [0022]-[0023], [0025], [0031] and [0033]).  Gozum et al. further disclose the synthetic inorganic filler comprises a bimodal particle size mixture of larger inorganic filler particles and smaller inorganic filler particles, wherein the mixture having a particle size ratio of larger size synthetic inorganic filler particles to smaller size synthetic inorganic filler particles of at least about 5:1 (Paragraphs [0020] and [0024]).  Additionally, Gozum et al. disclose the addition of inorganic fillers, including titanium dioxide, in an amount of 20-70% by weight (Paragraph [0017] and see also Claims 16 and 18 of Gozum et al.), which touches the claimed amount of about 5 to 20% by weight of titanium dioxide5.  
	While Gozum et al. broadly disclose other components, including reinforcing fibers, may be added to their repair compounds for various purposes (Paragraph [0059]), they do not specify the other components as including the claimed hydrophilic fibrillated synthetic fibers and hydrophilic synthetic fibers, where the nominal length of the hydrophobic fibrillated fiber is less than the hydrophilic fiber nominal length as required by the claims of the present application.  They also do not specify the hydrophobic fibrillated fibers including polyethylene fibers and hydrophilic fibers including rayon fibers as required by the claims.   
	Nevertheless, Nanko et al. teach using hydrophobic fibrillated fibers (i.e., polyethylene fiber) and hydrophilic fibers (i.e., rayon fiber) having lengths ranging from 0.01-80 mm as reinforcing fibers to obtain advantageous compressive strength, volume stability, crack resistance, toughness, ductility, durability, reduces of shrinkage, fire performance, post peak loading behavior, improved tensile strength, paintability, workability, flowability, and finishability (Paragraphs [0010] and [0025]-[0026]).
Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the hydrophobic fibrillated fibers (polyethylene fiber) and hydrophilic fibers (rayon fiber) having optimum lengths, inclusive of the claimed nominal length of the hydrophobic fibrillated fibers having being less than (also at least 10 times less than) the hydrophilic fiber nominal length, as suggested by Nanko et al. as the reinforcing fibers in the repair compound discussed in Gozum et al., with a reasonable expectation of successfully obtaining desired compressive strength, volume stability, crack resistance, toughness, ductility, durability, reduces of shrinkage, fire performance, post peak loading behavior, improved tensile strength, paintability, workability, flowability, and finishability.
	Finally, while Gozum et al. broadly disclose using less than 0.1% by weight of any organic polymeric thickeners may be used, including those that are water swellable (Paragraph [0034] and see also claim 16 of Gozum et al.), they do not specify the thickeners as including hydrophilic alkali swellable emulsion (or “HASE”) as required by claim 1.  Nevertheless, Houck et al. disclose employing HASE thickener for the purposes of providing desired thickening properties and flexibility (Paragraphs [0019] and [0024]-[0025]).  Thus, it would have been obvious to one of ordinary skill in the art to add an optimum amount of the HASE thickener taught by Houck et al. as the thickener in the repair compound suggested by Gozum et al. for the purposes of obtaining desired thickening properties and flexibility.
	As to Claim 3: Gozum et al. do not mention the amount of hydrophobic fibrillated fiber (namely, polyethylene fiber) and hydrophilic fiber (namely, rayon fiber) in their repair compound required by claim 3.  However, Nanko et al. disclose using 0.1-8% by weight of hydrophobic fibrillated fiber (polyethylene fiber) and hydrophilic fiber (rayon fiber), which overlap with the claimed total amount of less than about 1 percent by weight, to obtain composites with desired properties (Paragraphs [0034]-[0038]).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of the hydrophobic fiber and hydrophilic fiber, as suggested by Nanko et al., in the repair compound discussed in Gozum et al. for the purposes of obtaining desired properties suggested by Nanko et al.  See also MPEP section (“The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness”).

11.	On this record, it is noted that that there are no prior art rejections of present claim 10 at this time. 

Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 04/12/2021.
        2 Cited in the IDS submitted by applicants on 04/12/2021.
        3 Cited in the IDS submitted by applicants on 04/12/2021.
        4 The claimed term “nominal” is further explained at page 6 of the Applicants’ Remarks filed 07/16/2020 in the parent application no. 16/375,435 (now published as “US Patent 10,894,742”). 
        5 See MPEP section 2144.05 (It has been held that a range of “more than 5%” would over lap a disclosure of 1-5%, In re Wertheim, 541 F. d. 257, 191 USPQ (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d. 1934 (Fed. Cir. 1990)).